Citation Nr: 0116126	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A §§ 1151 and 1310.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran had had active duty from February 1945 to 
November 1946.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. Paul, 
Minnesota  Department of Veterans Affairs (VA) Regional 
Office (RO). 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 
The provisions of the VCAA as applied to this matter are 
discussed below.


FINDINGS OF FACT

1. At the time of his death, the veteran was not in receipt 
of any service connection for any disorder.

2. The veteran died in March 1998 from an apparent 
peritonitis that has not been shown by competent medical 
opinion to have been caused or related in any manner to VA 
medical treatment.


CONCLUSIONS OF LAW

A grant of dependency and indemnity compensation is not 
warranted.  38 U.S.C.A §§ 1310 and 1151 (West 1991); 38 
C.F.R. §§ 3.312; 3.358 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks dependency and indemnity compensation 
benefits through 38 U.S.C.A §§ 1310 and 1151.  

When any veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation.   38 U.S.C.A. § 1310 
(West 1991).  Under the applicable criteria, a death will be 
considered to result from a service connected disability when 
the evidence establishes that disability incurred in or 
aggravated by service either caused, or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Under 38 U.S.C.A. § 1151, where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1).  Given these requirements, the 
Board will review the pertinent evidence of record, and 
proceed to its analysis.  

Factual Background

The record reflects that in August 1980, the veteran was 
diagnosed to have rectal carcinoma.  He underwent an 
abdominal perineal resection and colostomy at the VA Medical 
Center (VAMC) in Minneapolis, Minnesota.  

In June 1982, a colonoscopy was undertaken.  The record 
contains the veteran's signed consent form for the procedure, 
as well as records reflecting the veteran's subjective report 
as to his condition upon admission and a report of findings 
authored by the examining physician.  Reports of colonscopic 
testing are of record, indicting regular testing in August 
1985, May 1988, June 1993, and June 1996.   In the report of 
testing conducted in June 1993, the endoscopist reported that 
testing was "negative," and that the veteran's testing was 
to be repeated in 3 years.  The June 1996 testing resulted in 
findings of a history of colon cancer resection with distal 
colostomy.  Although  polyps were found and subjected to 
biopsy testing (resulting in non-malignant findings), the 
June 1996 endoscopist again directed that the veteran undergo 
repeat testing after three years.  

The record reflects that in the interim between colonoscopic 
examinations, the veteran consulted VA medical care providers 
on an annual basis for colostomy management, including 
reprovision of necessary materials.  See, e.g., reports dated 
August 1988, March 1989, January 1992, January 1993, February 
1994, February 1995, February 1996, March 1997  February 
1997,  and March 1998.  These records do not indicate that 
the veteran underwent colonscopic examinations on the dates 
indicated.   

In particular, the March 1998 note was generated by the VAMC 
"Nursing Service."  It reflects that the veteran was seen 
for an annual follow-up colostomy check.  It was noted that 
the veteran reported no problems with stoma or skin, and that 
he was changing the colostomy pouch daily.       

The veteran died in March 1998, two days after he had 
consulted a VA medical care provider for continued colostomy 
management.  At the time of his death, service connection was 
not in effect for any gastrointestinal or similar disorder.  
The death certificate reflects that the immediate cause of 
the veteran's death was apparent peritonitis, and that a 
"probable bowel perforation" was a sequential condition 
that lead to the immediate cause of death.  An "other 
significant condition contributing to death but not resulting 
in the underlying cause" was listed as "status(-) post CA 
bowel with left(-)sided colostomy" and an "[e]valuation 
with endoscopy at [the VAMC]" two days prior to the 
veteran's death.  The appellant is listed as the informant. 
R.G.C., M.D., is listed as the person certifying the cause of 
death. An autopsy was not performed.    

In due course of the development of her claim, the RO 
contacted the VAMC to ascertain the nature of the treatment 
afforded the veteran two days prior to his death.  In a 
November 2000 report of contact memorandum, it was noted that 
a VA physician advised the RO that the veteran received 
annual osteotomy management consisting of checking the stoma, 
mucosa and the colostomy pouch.  It was also noted that the 
nurse providing this service did no invasive procedures.  

In a letter received in October 2000, Dr. R.G.C. reported 
that he had been informed by the appellant of the 
circumstances surrounding the veteran's death.  In substance, 
he related that he had been told the veteran returned from 
the VAMC, and began to have stomach pains thereafter.  The 
appellant informed the physician that the veteran retired at 
approximately 8:30 p.m., and that she had found the veteran 
dead shortly before midnight.  

The physician related the appellant's account of having been 
informed by the veteran that when he underwent colonscopic 
examination, the veteran was able to view the screen, and 
that it was apparently the appellant's understanding that 
such colonscopic examination was routine, each time the 
veteran consulted VA for colostomy management.  

Based upon the appellant's account, Dr. R.G.C. opined that 
the veteran's death "was related to a peritonitis, probably 
secondary to a bowel perforation with third spacing of 
fluid" that presumably could have occurred during 
colonscopic examination.  He further observed that "[t]his 
certainly could have happened during an examination or other 
cause of bowel perforation."  He further stated that he 
could not substantiate that the veteran was evaluated by 
scope, other than by the appellant's account, as that "was 
the routine procedure."    


Relevant Law 

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that while the provisions of 38 U.S.C.A § 
1151 did not require a finding of fault or negligence to 
establish entitlement to compensation, the Court did not 
invalidate the proximate cause requirement.  The Court 
specifically held that the "as a result of" language of § 
1151 is naturally read simply to impose the requirement of a 
causal connection between the "injury" or "aggravation of an 
injury" and "hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational treatment."  
Gardner, at 555-556.  The Court also observed that its ruling 
was not intended to "cast any doubt on the regulations 
insofar as they exclude coverage for incidents of a disease's 
or injury's natural progression, occurring after the date of 
treatment
. . . .VA's action is not the cause of the disability in 
those situations."  See Gardner, 556 n.3.   

Effective October 1, 1997, 38 U.S.C. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151. 

In Jones v. West, 12 Vet. App. 460, 464 (1999), it was noted 
that the amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the appellant's claim for Dependency and Indemnity 
Compensation was received in September 1998, the amended 
provisions of 38 U.S.C.A § 1151 are applicable to this 
matter. 

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was invalidated by the Supreme Court. 
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Analysis

The appellant contends that during the course of VA medical 
care two days prior to his death, the veteran was subjected 
to colonscopic examination.  She argues that during this 
examination, the veteran's bowel was perforated, which in 
turn led to the peritonitis that presumably caused his death.  
In support of her claim, she proffers the opinion of Dr. 
R.G.C. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them. Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In this matter, the opinion of Dr. R.G.C., as expressed both 
on the death certificate and in his October 2000 letter, is 
clearly premised upon the account of the appellant that the 
veteran underwent endoscopic examination two days prior to 
his death.  However, the record directly belies the factual 
predicate of the physician's opinion as the veteran did not 
undergo the scopic examination.  Instead, the veteran 
consulted a VA nurse care provider for regular colostomy 
management.  

The record supports such an interpretation, independent of 
the specific time frame of the veteran's death.  As is shown 
from the record, the veteran underwent colonscopic 
examination on a relatively regular basis every three years, 
and colostomy management visits annually.   It was for the 
latter purpose that the veteran consulted VA in March 1998.  
Each time the veteran underwent endoscopic examination, the 
record reflects a standardized routine practice of the 
advisement of its risks and the generation of a comprehensive 
report of examination.  The record is devoid of any mention 
of such an examination in March 1998, and indeed indicates 
that such was not scheduled.

The physician's opinion is therefore unsupported by record 
and is therefore not probative.  Jones (Stephen) v. West, 12 
Vet. App. 383 (1999); [Pre-VCAA case, where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident. His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness. However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim, because although the veteran was competent 
to testify as to the sequence of events of the accident, the 
physician was not an eyewitness to the accident, so that any 
opinion regarding what actions or sequence of events caused 
the accident was outside the scope of his competence.  Id. at 
386]; see Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
diagnosis "can be no better than the facts alleged by the 
appellant").

Without the opinion of Dr. R.G.C., the appellant's opinion 
that the death of the veteran was a result of VA treatment 
two days previously is without probative value.  It is now 
well-established that in those matters involving medical 
questions, the opinions of those medically untrained are 
entitled to no probative weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

The appellant has not reported, and the record does not 
suggest that there is existent any evidence or other 
information that would tend to substantiate this claim.  The 
appellant was advised by letter dated in September 1999 of 
the medical evidence that would substantiate her claim.  In 
response to this inquiry, the appellant proffered the 
statement of Dr. R.G.C. in October 2000.  There is no 
evidence that VA or non-VA medical records have not been 
obtained such that would lend support to the appellant's 
contention that colonscopic examinations were routine.  





(CONTINUED ON NEXT PAGE)


In this respect, no reasonable possibility exists that such 
further assistance would aid in substantiating the claim  See 
38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     


ORDER

The appeal is denied.



		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals



 

